COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00013-CV
                          Marcus Brent Patterson, Individually, as independent administrator of
                          the Estate of Diane Patterson, and as next friend of Daniel Patterson
Style:                    and Danae Patterson; Danae Patterson; and Daniel Patterson
                          v Brewer Leasing, Inc.
Date motion filed*:       March 19, 2014
Type of motion:           Motion for extension of time to file the reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                   January 17, 2014
       Number of prior extensions:             2            Current Due date: March 17, 2014
       Date Requested:                      March 31, 2014

Ordered that motion is:
             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         The record was originally due on January 17, 2014. We have granted two
         extensions for filing the record and previously notified the reporters that no
         further extensions would be granted. Accordingly, we deny the motion. If the
         record is not filed within 14 days of the date of this order, we may require the
         court reporter to appear and show cause why the record has not been filed.

Judge's signature: /s/ Chief Justice Sherry Radack
                   
Panel consists of ____________________________________________

Date: March 25, 2014
November 7, 2008 Revision